USCA11 Case: 19-14925    Date Filed: 12/21/2020   Page: 1 of 16



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-14925
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:17-cv-00805-ALB-SMD

BRANDON LEE WILLIAMS,

                                                              Plaintiff-Appellant,

                                     versus

THE CITY OF MONTGOMERY,
DAVID E. SHIRAH,
in his individual capacity as police officer
employed with The City of Montgomery & its
police department,
MATTHEW D. GEIER,
in his individual capacity as police officer
employed with The City of Montgomery & its
police department,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                             (December 21, 2020)
         USCA11 Case: 19-14925       Date Filed: 12/21/2020   Page: 2 of 16



Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:

      Brandon Williams appeals the summary judgment in favor of Officer David

Shirah and Sergeant Matthew Geier of the Montgomery Police Department. 42

U.S.C. § 1983. Shirah and Geier arrested Williams after mistaking him for his

younger brother who had five outstanding warrants for his arrest. Shirah charged

Williams with harassment, but the City of Montgomery later dismissed the charge.

Williams complained of a false arrest and the use of excessive force in violation of

the Fourth Amendment, U.S. Const. amend. IV, and of false imprisonment, assault

and battery, and malicious prosecution under Alabama law. The district court

dismissed Williams’s claims under federal law based on qualified immunity and

his claims under state law based on discretionary-function immunity. Williams also

alleged municipal liability but has abandoned any challenge to the summary

judgment in favor of the City. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1330 (11th Cir. 2004). We affirm the summary judgment against Williams’s

claims under federal law and his claims of false imprisonment and of assault and

battery under state law. But we vacate the summary judgment against Williams’s

claim of malicious prosecution under state law because material disputes of fact

exist about whether the officers lacked probable cause and acted in bad faith when

they charged Williams with harassment, and we remand for further proceedings.


                                         2
         USCA11 Case: 19-14925        Date Filed: 12/21/2020   Page: 3 of 16



                                I. BACKGROUND

      On review of a summary judgment, we view the evidence in the light most

favorable to the nonmovant, Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir.

2009), “to the extent supportable by the record,” Scott v. Harris, 550 U.S. 372, 381

n.8 (2007). The record includes a three-minute video of Williams’s arrest recorded

by Shirah’s body camera. We must view “the facts in the light depicted by the”

recording and may not adopt a version of the facts that is “utterly discredited” by

the recording. Id. at 380–81. “But where the recording does not clearly depict an

event or action, and there is evidence going both ways on it,” we credit Williams’s

account of the incident. Shaw v. City of Selma, 884 F.3d 1093, 1097 n.1 (11th Cir.

2018).

      At the request of the Montgomery School Enforcement Bureau, Officer

Shirah, Sergeant Geier, and Officer Blake Hicks drove to 6812 Briar Gate Court to

arrest a student, Braxton Williams, on five felony warrants outstanding in another

jurisdiction. Hicks and Geier walked to the house and spoke to a woman who

identified herself as Braxton’s cousin. Shirah activated his body camera and stood

at the front corner of the house where he could see the side yard and his fellow

officers standing in front of a glass storm door with iron bars that was ajar.

      A young man came to the door to talk to Hicks and Geier. The man

resembled Braxton Williams, whose photograph the officers had viewed earlier.


                                           3
           USCA11 Case: 19-14925      Date Filed: 12/21/2020   Page: 4 of 16



The officers asked Williams to identify himself, and he responded that his name

was Brandon. While talking to Williams, one of the officers further opened the

door.

        When Williams told the officers a second time that his name was Brandon,

they grabbed his arm, which was visible through the storm door, and pulled him

outside the house. Shirah observed the officers’ movement and ran to assist them.

A 30-second struggle ensued during which the officers pushed Williams against

the outside of the house and then to the ground. Williams yelled “help” and “no”

while being instructed to “put your hands behind your back” and to “give [us] your

hands.” Williams insisted that he was innocent, as he was Brandon Williams,

Braxton’s brother, and was 18 years old. When Williams returned to his feet, a

small amount of blood was visible on his left eyebrow. Williams yelled “help” as

the officers escorted him to a patrol car, and an officer warned him that, if he

fought them, they would “chain his ass to that g*d*mn pole right there.”

        Williams offered both his own affidavit and that of his cousin, Kimberly

Williams, who first answered the door and witnessed the events. Kimberly stated

in her affidavit that “Brandon’s demeanor in his encounter with the police was

calm and without any acts of aggression towards them…He was polite and mild

mannered…I did not observe Brandon to have engaged in any criminal conduct

towards the police officers.” In his affidavit, Williams stated, “My demeanor in


                                          4
         USCA11 Case: 19-14925        Date Filed: 12/21/2020   Page: 5 of 16



this encounter with the police was calm and without any acts of aggression towards

them. I answered their questions truthfully about my identity and was polite and

mild mannered in accordance with my personality.”

      The officers transported Williams to the police station. Within a few hours

of Williams’s arrival, officers in the Criminal Investigation Division identified him

as Braxton’s brother. In his affidavit, Mr. Williams stated that he overheard the

officers state that they “had made a mistake and now they had to find something to

charge [Brandon] with.” Shirah filed a complaint against Williams for harassment,

and Williams was released on bond. Later, the City nol prossed the complaint.

                          II. STANDARD OF REVIEW

      We review a summary judgment de novo. Eslinger, 555 F.3d at 1324–25.

Summary judgment is appropriate when no genuine dispute exists as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). For a material dispute of fact to exist, there must be “sufficient evidence

favoring the nonmoving party for a reasonable jury to return a verdict in its favor.”

Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995).

                                 III. DISCUSSION

      Williams challenges the summary judgment against his claims against the

officers. Williams argues that officers Geier and Shirah are not entitled to qualified

immunity from his federal claims because they “conducted no investigation to


                                           5
         USCA11 Case: 19-14925        Date Filed: 12/21/2020   Page: 6 of 16



ensure they were arresting the correct person” and because their use of force was

excessive. Williams also argues that the officers are not immune from liability

against his claims of false arrest, assault and battery, and malicious prosecution

under state law.

 A. Geier and Shirah Are Entitled to Qualified Immunity from Williams’s Federal
               Claims of False Imprisonment and Excessive Force.

      Officers enjoy qualified immunity from civil damages for their discretionary

acts so long as their “conduct violates no clearly established statutory or

constitutional rights of which a reasonable person would have known.” Rodriguez

v. Farrell, 280 F.3d 1341, 1345 (11th Cir. 2002) (internal quotation marks

omitted). To receive qualified immunity, officers must “prove that [they were]

acting within the scope of [their] discretionary authority when the allegedly

wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)

(quoting Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991)). Because

Williams does not dispute that Geier and Shirah were acting within their

discretionary authority when executing valid arrest warrants, he must “show that

qualified immunity is not appropriate.” Id.

      “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments, and protects all but the plainly incompetent or

those who knowingly violate the law.” Messerschmidt v. Millender, 565 U.S. 535,

546 (2012) (internal quotation marks omitted). So if officers make a “reasonable
                                          6
          USCA11 Case: 19-14925        Date Filed: 12/21/2020    Page: 7 of 16



mistake in the legitimate performance of [their] duties [they] ought to be protected

by qualified immunity.” Washington v. Rivera, 939 F.3d 1239, 1249 (11th Cir.

2019) (internal quotation marks omitted). They enjoy immunity from suit whether

the “error is a mistake of law, a mistake of fact, or a mistake based on mixed

questions of law and fact.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(internal quotation marks omitted).

      We judge the reasonableness of officers’ actions objectively. Graham v.

Connor, 490 U.S. 386, 388 (1989); Anderson v. Creighton, 483 U.S. 635, 640

(1987). We assess Geier and Shirah’s actions from the perspective of how a

reasonable officer on the scene would conduct himself in the same circumstance.

Id.; Graham, 490 U.S. at 396. We cannot “second-guess” the officers’ actions

using the benefit of “20/20 hindsight vision.” Penley v. Eslinger, 605 F.3d 843,

854 (11th Cir. 2010).

        1. The Officers Enjoy Qualified Immunity from Williams’s Complaint of
                                       False Arrest.

      The Fourth Amendment protects citizens from unreasonable seizures. U.S.

Const. amend. IV. “[A]n officer ordinarily does not violate the Fourth Amendment

when he executes a facially valid arrest warrant . . . .” Williams v. Aguirre, 965

F.3d 1147, 1162 (11th Cir. 2020). So “when the police have probable cause to

arrest one party [based on a valid warrant], and when they reasonably mistake a

second party for the first party, then the arrest of the second party is a valid arrest.”
                                            7
           USCA11 Case: 19-14925       Date Filed: 12/21/2020    Page: 8 of 16



Hill v. California, 401 U.S. 797, 802 (1971). An arrest based on a reasonable

mistake in identity does not violate the Fourth Amendment. Rodriguez, 280 F.3d at

1346–48.

      The “reasonable mistake” standard originated in Hill v. California, 401 U.S.

797 (1971), where the Supreme Court concluded that arresting a man named Miller

in the mistaken belief that he was Hill—who the police had probable cause to

arrest—did not violate the Constitution. Id. at 802–05. The Supreme Court stated

that the “mistake was understandable and the arrest [was] reasonable” because

Miller fit Hill’s description, the officers discovered Miller inside Hill’s home, and

Miller’s “explanation for his mode of entry [into Hill’s apartment] was not

convincing.” Id. at 802–03. The Court determined that the officers had a

“reasonable, good faith belief that Miller was in fact Hill” even though Miller

maintained his innocence and produced forms of identification. Id. at 799, 802–04.

      Based on Hill, we concluded in Rodriguez that officers “committed no

constitutional violation” when they arrested Victor Heredia during a nighttime

traffic stop for a warrant issued for Joe Rodriguez. 280 F.3d at 1345–49. Heredia

used Rodriguez’s name as an alias. Id. at 1344. We explained that the failure to

notice “small differences” in the men’s appearances did not make the mistaken

identity unreasonable because the officers had to make a prompt determination

while “in the field and not in a police station.” Id. at 1348.


                                           8
          USCA11 Case: 19-14925       Date Filed: 12/21/2020     Page: 9 of 16



      Like the officers in Rodriguez and Hill, Geier and Shirah reasonably but

mistakenly identified Williams as his brother, Braxton. On arrival at Braxton’s

home, the officers met a woman who identified herself as Braxton’s cousin. She

sent Williams to the door, and he resembled Braxton. Although Williams identified

himself as Brandon, “aliases and false identifications are not uncommon,” Hill,

401 U.S. at 803, and because the officers were unaware that Braxton had a brother,

they reasonably treated Williams’s assertions that he had a different name as an

effort to evade arrest. Officers “executing an arrest warrant . . . [are not] required

. . . to investigate independently every claim of innocence, [even when] the claim

is based on mistaken identity,” Baker v. McCollan, 443 U.S. 137, 145–46 (1979),

and the information available to Geier and Shirah supported a “reasonable, good

faith belief” that Williams was Braxton, Hill, 401 U.S. at 802. Because the officers

reasonably mistook Williams for his brother, they were immune from Williams’s

complaint of a false arrest.

      Williams argues, for the first time, that Geier and Shirah violated his right to

an unreasonable seizure by detaining him on a charge of harassment without

probable cause after they discovered his true identity. But, as a court of review, we

do not consider arguments raised for the first time on appeal. See Access Now, Inc.

v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (explaining that if we

address issues “that districts court never had a chance to examine, we . . . deviate


                                           9
         USCA11 Case: 19-14925         Date Filed: 12/21/2020     Page: 10 of 16



from the essential nature . . . of an appellate court”). It is unsurprising that, in

Williams’s words, “[t]he district court never addressed [his detention] issue”

because it was not alleged in his complaint. Williams complained that the officers

“violated [his] rights under the Fourth Amendment of the United States

Constitution, to be secure and protected from unreasonable warrantless searches

and seizures,” when they “arrested him without probable cause and beyond their

legal authority because they believe[d] that he was Braxton Williams,

notwithstanding his having told them that he was Brandon Williams.” Because

Williams raises “an entirely new theory on appeal, we are unable to reach the

merits of that new theory.” Reider v. Philip Morris USA, Inc., 793 F.3d 1254, 1258

(11th Cir. 2015).

        2. The Officers Enjoy Qualified Immunity from Williams’s Complaint of
                                     Excessive Force.

      The use of excessive force to make an arrest also violates the Fourth

Amendment. Graham, 490 U.S. at 393–95. “But the right to make an arrest or

investigatory stop necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it.” Rodriguez, 280 F.3d at 1351

(internal quotation marks omitted). So an officer’s use of de minimis force to make

an arrest does not violate the Fourth Amendment. Nolin v. Isbell, 207 F.3d 1253,

1257 (11th Cir. 2000).



                                            10
         USCA11 Case: 19-14925        Date Filed: 12/21/2020    Page: 11 of 16



      To determine whether a particular use of force was excessive, we ask

whether a reasonable officer would believe that the force applied was necessary in

the situation. Lee, 284 F.3d at 1197. “[T]he excessive force inquiry [is] completely

objective . . . [and] exclud[es] consideration of the officer’s intentions.” Id. at 1198

n.7. In our inquiry, we consider the severity of the arrestee’s crime and his efforts

to resist arrest. Id. at 1197–98. We also consider the need for use of force, the

relationship between that need and the amount of force applied, the extent of the

injury inflicted, and whether the force was applied in good faith or gratuitously.

Slicker v. Jackson, 215 F.3d 1225, 1232–33 (11th Cir. 2000).

      Geier and Shirah used minimal force to arrest Williams. The officers

confronted a man wanted on five felony charges who they thought attempted to

deceive them about his identity. The officers responded reasonably by seizing

Williams before he could retreat into his home and possibly arm himself. When

Williams resisted arrest and refused to comply with the officers’ orders, the

officers followed standard procedures by forcing Williams to the ground and using

their body weight to restrict his movements until they could apply handcuffs. We

have approved of officers using similar force in situations that were less perilous.

See Nolin, 207 F.3d at 1255; Post v. City of Fort Lauderdale, 7 F.3d 1552, 1559–

60 (11th Cir. 1993).




                                           11
         USCA11 Case: 19-14925       Date Filed: 12/21/2020    Page: 12 of 16



      Williams averred that the officers “chok[ed] him even as [he] told them that

[he] could not breathe” and that “one of the officers kneed me in the head . . . as I

was being placed in the police vehicle for transport,” but qualified immunity

applies to these uses of force as well. “[Q]ualified immunity applies unless

application of the standard would inevitably lead every reasonable officer in [Geier

and Shirah’s] position to conclude the force was unlawful.” Id. at 1559. Even when

“no further force [is] needed,” its use is “not plainly unlawful” when the minor

nature of an injury reflects that the officers used a minimal amount of force. See

Nolin, 207 F.3d at 1256–58 (evaluating use of unnecessary force based on “the

amount of force used and the injury inflicted”). In Nolin, we reversed the denial of

qualified immunity to an officer who “grabbed [the plaintiff] from behind by the

shoulder and wrist, threw him against a van three or four feet away, kneed him in

the back and pushed his head into the side of the van, searched his groin area in an

uncomfortable manner, and handcuffed him,” when the force used was

unnecessary but caused only bruising that “disappeared quickly.” Id. at 1255, 1257.

We concluded the force in Nolin was de minimis based on Post, in which an officer

“arrested the plaintiff for a building code violation, pushed [him] against a wall

and applied a choke-hold before . . . [applying] handcuffs—all despite the fact that

the plaintiff did not resist.” Id. at 1256. As in Nolin and Post, the minor force used




                                          12
         USCA11 Case: 19-14925      Date Filed: 12/21/2020    Page: 13 of 16



against and injury sustained by Williams was de minimis and does not defeat Geier

and Shirah’s immunity from suit.

   B. The District Court Did Not Err By Granting Geier and Shirah Summary
  Judgment Against Williams’s State-Law Claims of False Imprisonment and of
   Assault and Battery, But It Erred By Granting Summary Judgment Against
                   Williams’s Claim of Malicious Prosecution.

      Police officers in Alabama are entitled to “immunity from tort liability

arising out of [their] conduct in performance of any discretionary function within

the line and scope of his or her law enforcement duties.” Ala. Code § 6-5-338(a).

State-function immunity applies to “[d]iscretionary acts[, which] are those acts as

to which there is no hard and fast rule as to the course of conduct that one must or

must not take and those acts requiring exercise in judgment and choice and

involving what is just and proper under the circumstances.” Sheth v. Webster, 145

F.3d 1231, 1239 (11th Cir. 1998) (internal quotation marks omitted). Because

Williams does not dispute that Geier and Shirah performed discretionary acts by

detaining him and charging him with harassment, he must present substantial

evidence that they “acted in bad faith, with malice or willfulness in order to deny

them immunity.” Id.

   1. Geier and Shirah Enjoy Discretionary-Function Immunity from Williams’s
          Complaints of False Imprisonment and of Assault and Battery.

      Geier and Shirah are immune from liability for Williams’s complaints of

false imprisonment and of assault and battery. Under Alabama law, “[f]alse


                                         13
         USCA11 Case: 19-14925        Date Filed: 12/21/2020    Page: 14 of 16



imprisonment consists in the unlawful detention of the person of another for any

length of time whereby he is deprived of his personal liberty.” Ala. Code § 6–5–

170. Because Geier and Shirah arrested and detained Williams in the reasonable

but mistaken belief that he was the subject of valid arrest warrants, the officers are

“protected under the doctrine of discretionary function immunity from any liability

for [their] mistake in identification.” Wright v. Wynn, 682 So. 2d 1, 2 (Ala. 1996).

And Williams presented no substantial evidence that the officers committed an

assault and battery by using force that was excessive to arrest him. See Walker v.

City of Huntsville, 62 So. 3d 464 (Ala. 2010). In Alabama, peace officers enjoy

immunity for their actions when “exercising judgment in the enforcement of the

criminal laws of the State, including . . . arresting or attempting to arrest persons.”

City of Birmingham v. Sutherland, 834 So. 2d 755, 759 (Ala. 2002) (quoting Ex

parte Cranman, 792 So. 2d 392, 405 (Ala. 2000)). The officers reasonably

determined that it was necessary to apply force to overcome Williams’s resistance

to being handcuffed and to place him in a patrol vehicle.

 2. Discretionary-Function Immunity Does Not Shield the Officers from Liability
  for Malicious Prosecution Due to Issues of Material Fact About Whether They
                 Lacked Probable Cause and Acted with Malice.

      To prove that he was a victim of malicious prosecution, Williams had to

prove that the officers commenced a prosecution against Williams without

probable cause and in bad faith, that the prosecution terminated in his favor, and


                                           14
         USCA11 Case: 19-14925        Date Filed: 12/21/2020    Page: 15 of 16



that he suffered damages. See Delchamps, Inc. v. Bryant, 738 So.2d 824, 831–33

(Ala. 1999). No dispute exists that the officers charged Williams with harassment,

that the proceeding terminated in Williams’s favor, and that he incurred expenses

to make bond and to defend himself against the charge. The only remaining issues

are whether the officers lacked probable cause and acted in bad faith.

      To determine whether the officers had probable cause, “[t]he question is not

whether [Williams] was guilty of the thing charged, but whether [the officers]

acted in good faith on the appearance of things.” Eidson v. Olin Corp., 527 So. 2d

1283, 1285 (Ala. 1988) (internal quotation marks omitted). Immunity “is withheld

if an officer acts with willful or malicious intent or in bad faith.” Borders v. City of

Huntsville, 875 So. 2d 1168, 1178 (Ala. 2003). Malice can “be inferred from want

of probable cause” and “from circumstances surrounding and attending

prosecution.” Ravenel v. Burnett, 5 So. 3d 592, 600 (Ala. Civ. App. 2008) (quoting

Thompson v. Harris, 603 So.2d 1086, 1088–89 (Ala. Civ. App. 1992)).

      The record reveals genuine issues of material fact about whether the officers

had probable cause to charge Williams with harassment. In Alabama, “a person

commits the crime of harassment, if with intent to harass, annoy, or alarm another

person, he . . . [s]trikes, shoves, kicks, or otherwise touches a person or subjects

him or her to physical contact.” Ala. Code § 13A-11-8(a)(1)(a). Williams and his

cousin averred that his “demeanor in his encounter with the police was calm and


                                           15
         USCA11 Case: 19-14925      Date Filed: 12/21/2020    Page: 16 of 16



without any acts of aggression towards them” and that he “was polite and mild

mannered.” Shirah, in contrast, accused Williams of “push[ing] [Shirah] back” and

darting back inside his house to “grab an unknown object that was by the washing

machine.” And the video footage from Shirah’s body camera does not resolve the

issue. A genuine dispute exists about whether Williams unlawfully touched any of

the officers.

      A genuine issue of material fact also exists about whether the officers acted

in bad faith when they charged Williams with harassment. The want of probable

cause is evidence of malice. And Williams averred that he heard the officers state

that they “had made a mistake and now they had to find something to charge him

with.” A jury could reasonably infer from that statement that the officers fabricated

the charge of harassment.

                               IV. CONCLUSION

      We AFFIRM the summary judgment against Williams’s federal claims of

false arrest and excessive force and his state claims of false imprisonment and

assault and battery. But we VACATE the summary judgment against Williams’s

state claim of malicious prosecution and REMAND for further proceedings.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                         16